DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/18/2002 and 12/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radley et al. (US PAP 2006/0193438 A1).
            With respect to claim 1, Radley et al. teach an x-ray source assembly (700) comprising (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079): 

    PNG
    media_image1.png
    516
    701
    media_image1.png
    Greyscale
an anode stack (125) (see paragraphs 0022-0024) having a source spot upon which electronics impinge based on power supplied to the assembly (see Fig. 7); and a control system (see Fig.7: sensor/actuator (720); power supply (725) and processor (715)) to facilitate maintaining intensity of output x-rays during operation of the x-ray source assembly (700) (see paragraphs 0062-0064, 0070-0073, 0075 and 0079), the control system to actively control temperature of the anode stack (125) relative to a setpoint or defined setpoint range, wherein the control system (see Fig.7: sensor/actuator (720); power supply (725) and processor (715)) heats the anode stack (125) in a heating mode when an anode stack temperature is below the setpoint or defined setpoint range, and switches to a cooling mode to cool the anode stack when the anode stack (125) temperature rises above the setpoint or defined setpoint range (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079). 
           With respect to claim 2, Radley et al. teach the x-ray source assembly of claim 1 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the control system comprises a cooling device (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079), the control system initiating operation of the cooling device to facilitate cooling the anode stack when the anode stack temperature rises above the setpoint or defined setpoint range (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079), and wherein the initiating operation of the cooling device is configured to minimize cooling overshoot of the anode stack relative to the setpoint or defined setpoint range (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
           With respect to claim 3, Radley et al. teach the x-ray source assembly of claim 2 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the cooling device requires a minimum power level to start, and once started, the control system lowers a power level to the cooling device to continue running the cooling device at a lower power level than the minimum power level required to start the cooling device, to minimize cooling overshoot of the anode stack with starting of the cooling device (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
             With respect to claim 4, Radley et al. teach the x-ray source assembly of claim 2 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the control system further comprises a kickstart pulse generator to facilitate generating a kickstart power signal to power the cooling device sufficient to start the cooling device (see paragraph 0075).
             With respect to claim 5, Radley et al. teach the x-ray source assembly of claim 4 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), further comprising a pulse-width modulation (PWM) generator to generate a PWM power signal to power the cooling device (see paragraph 0075), wherein based on the cooling device being started by the kickstart pulse generator, the control system provides the PWM power signal to drive the cooling device (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
            With respect to claim 6, Radley et al. teach the x-ray source assembly of claim 5 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein upon entering cooling mode, the control system inhibits the kickstart pulse generator from providing the kickstart power signal to power the cooling device until the PWM power signal (see paragraph 0075) generated by the PWM generator is above a minimum duty cycle to maintain the cooling device operational once started (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
           With respect to claim 7, Radley et al. teach the x-ray source assembly of claim 5 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the control system further inhibits the kickstart generator from providing the kickstart power signal  (see paragraph 0075) to the cooling device once the cooling device is started (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
           With respect to claim 9, Radley et al. teach the x-ray source assembly of claim 1 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the control system actively controls temperature of the anode stack by being in only one of the heating mode or the cooling mode of the control system at a time (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
           With respect to claim 10, Radley et al. teach the x-ray source assembly of claim 1 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), further comprising an optic coupled to receive divergent x-rays generated at the source spot and transmit the output x-rays from the assembly, wherein the optic comprises at least one of a focusing optic, a collimating optic, or other redirecting optic (see abstract; paragraphs 0009, 0010, 0012, 0032, 0035-0037, 0044-0045 and 0057).
            With respect to claim 11, Radley et al. teach the x-ray source assembly of claim 10 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), further comprising an optic coupled to receive divergent x-rays generated at the source spot and transmit the output x-rays from the assembly, wherein the optic comprises one of a polycapillary optic, a doubly-curved crystal, or other x-ray manipulating optic (see abstract; paragraphs 0009, 0010, 0012, 0032, 0035-0037, 0044-0045 and 0057).
            With respect to claim 12, Radley et al. teach a method of fabricating an x-ray source assembly (700), the method comprising (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079): providing an anode stack (125) having a source spot upon which electrons are to impinge based on power supplied to the x-ray source assembly; and providing a control system (see Fig.7: sensor/actuator (720); power supply (725) and processor (715)) to facilitate maintaining intensity of output x-rays during operation of the x-ray source assembly, the control system to actively control temperature of the anode stack relative to a setpoint or defined setpoint range (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079), wherein the control system heats the anode stack in a heating mode when an anode stack temperature is below the setpoint or defined setpoint range, and switches to a cooling mode to cool the anode stack when the anode stack temperature rises above the setpoint or defined setpoint range (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
             With respect to claim 13, Radley et al. teach the method of claim 12 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the control system comprises a cooling device, the control system initiating operation of the cooling device to facilitate cooling the anode stack when the anode stack temperature rises above the setpoint or defined setpoint range (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079), wherein the initiating operation of the cooling device is configured to minimize cooling overshoot of the anode stack relative to the setpoint or defined setpoint range (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
            With respect to claim 14, Radley et al. teach the method of claim 13 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the cooling device requires a minimum power level to start, and once started, the control system lowers a power level to the cooling device to continue running the cooling device at a lower power level than the minimum power level required to start the cooling device, to minimize cooling overshoot of the anode stack with starting of the cooling device (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
          With respect to claim 15, Radley et al. teach the method of claim 13 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the control system further comprises a kickstart pulse generator to facilitate generating a kickstart power signal (see paragraph 0075) to power the cooling device sufficient to start the cooling device (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
          With respect to claim 16, Radley et al. teach the method of claim 15 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), further comprising a pulse-width modulation (PWM) generator to generate a PWM power signal (see paragraph 0075) to power the cooling device, wherein based on the cooling device being started by the kickstart pulse generator, the control system provides the PWM power signal to drive the cooling device (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
          With respect to claim 17, Radley et al. teach the method of claim 16 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein upon entering the cooling mode, the control system further inhibits the kickstart pulse generator from providing the kickstart power signal to the cooling device until the PWM power signal generated by the PWM generator (see paragraph 0075) is above a minimum duty cycle to maintain the cooling device operational once started (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).
           With respect to claim 18, Radley et al. teach the method of claim 16 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the control system further inhibits the kickstart generator from providing the kickstart power signal (see paragraph 0075) to the cooling device once the cooling device is started (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079). 
           With respect to claim 20, Radley et al. teach the method of claim 12 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), wherein the control system actively controls temperature of the anode stack by being in only one of the heating mode or the cooling mode of the control system at a time (see abstract; paragraphs 0009, 0031, 0038, 0048, 0052-0055, 0062-0064, 0071-0073, 0075 and 0079).  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Radley et al. (US PAP 2006/0193438 A1; hereinafter Radley’438) as applied to claims 1 and 12 above, and further in view of Radley et al. (US PAP 2002/0117628 A1; hereinafter Radley’628).
            With respect to claims 8 and 19, Radley’438 teaches the x-ray source assembly of claim 1 and the method of claim 12 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079) but fail to explicitly teach that the control system facilitates transition of the anode stack between a standby mode of the x-ray source assembly and an operational mode of the x-ray source assembly, wherein in the standby mode heat is applied to the anode stack to maintain the anode stack temperature within a predefined range of the setpoint, and in the operational mode cooling is applied to the anode stack to maintain the anode stack temperature within another predefined range of the setpoint.              
           Radley’628 discloses a method and apparatus for X-ray source assembly cooling and explicitly teaches that the control system facilitates transition of the anode stack between a standby mode of the x-ray source assembly and an operational mode of the x-ray source assembly (see paragraph 0052), wherein in the standby mode heat is applied to the anode stack to maintain the anode stack temperature within a predefined range of the setpoint, and in the operational mode cooling is applied to the anode stack to maintain the anode stack temperature within another predefined range of the setpoint (see paragraph 0052) in order to more efficiently operate the X-ray source assembly.
            Radley’438 and Radley’628 disclose similar methods/apparatuses for the X-ray source assembly cooling.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide teaching of the control system facilitating transition of the anode stack between a standby mode of the x-ray source assembly and an operational mode of the x-ray source assembly as suggested by Radley et al. (see paragraph 0052) in the method/apparatus of Radley’628 (see abstract; Figs. 1-10A; paragraphs 0009-0013, 0023-0031, 0048-0051, 0053, 0055, 0060, 0062, 0070-0075, 0079), since such a modification would provide user with the capabilities to more efficiently operate the X-ray source assembly.
          It would have been obvious to treat Radley’438 and Radley’628 as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 8 and 19 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

            Irakli Kiknadze   /IRAKLI KIKNADZE/            Primary Examiner, Art Unit 2884                                                                                                                                                                                                   /I.K./    August 27, 2022